Citation Nr: 0918320	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-25 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left ankle sprain, rated as 20 percent 
disabling prior to September 1, 2007, and as 30 percent 
disabling since September 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2009.  

The Board notes that when the Veteran filed his notice of 
disagreement in April 2006 he also filed claims of 
entitlement to service connection for a right hip disability 
and right and left eye disabilities.  The RO adjudicated the 
Veteran's claim of entitlement to service connection for a 
right hip disability.  However, the right and left eye 
disabilities have not been adjudicated.  The issues of 
entitlement to a right and left eye disability are therefore 
referred to the RO for proper development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claim of entitlement 
to increased ratings for post-operative residuals of a left 
ankle sprain can be reached.

Associated with the claims file are VA outpatient treatment 
reports which indicate that the Veteran was last seen at VA 
for left ankle pain in October 2008.  The records indicate 
that the Veteran injured his ankle while working moving 
hospital equipment.  The examiner noted that the Veteran had 
an increased chance of repeated ankle sprains, increased 
stresses across the joint neighboring his fusion, and an 
increased chance of developing arthritis due to his subtalar 
fusion.

At his April 2009 hearing the Veteran testified that he felt 
the condition of his left ankle had worsened since his last 
VA examination in September 2007.  He indicated that he 
continues to reinjure his ankle.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when a 
Veteran-claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence that addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the Veteran was 
entitled to a new examination after a two- year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted 
and requested to identify any 
sources of treatment, both VA and 
private, for his service-connected 
left ankle disability.  Any 
outstanding records identified by 
the Veteran should be obtained and 
associated with the claims file and 
any records promulgated by VA dated 
after October 2008 should be 
obtained and associated with the 
claims file.

2.  After completion of the above 
action, the Veteran should be 
afforded a VA orthopedic examination 
to assess his left ankle disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  Range of motion studies 
must be conducted and all functional 
losses should be identified, such as 
pain on use, weakness, 
incoordination, fatigability, etc.  
A complete rationale for any opinion 
expressed must be provided.
 
The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The Veteran is hereby notified that 
it is the Veteran's responsibility 
to report for the examination and to 
cooperate in the development of the 
case, and that the consequences of 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




